ETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

EXAMINER’S AMENDMENT
The application has been amended as follows: 

Claim 27 has been changed to read as follows:

 	27. A method of processing an object, said method comprising: dropping the object into a perception system through an open top of the perception system, the perception system including a housing having an interior defined between the open top and an open bottom, a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; directing reflected illumination from the object via at least one upper mirror within the housing proximate the open top toward  the first perception unit as the object falls through the interior of the housing; capturing first perception data of the object falling through the interior of the housing by the first perception unit; directing reflected illumination from the object via at least one lower mirror within the housing proximate the open bottom toward  the second perception unit as the object falls through the interior of the housing; capturing second perception data of the object falling through the interior of the housing by the second perception unit; and identifying unique indicia on 

Claim 28 and Claim 29 have been canceled. 

In Claim 30
	Line 1 “claim 29” has been changed to “claim 27”

In Claim 31
	Line 1 “claim 29” has been changed to “claim 27”

In Claim 32
	Line 1 “claim 31” has been changed to “claim 27”

Claim 37 has been changed to read as follows:

37.  A drop perception system for processing one or more objects, said drop perception system comprising: a housing having an interior defined between an open top and an open bottom; a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; at least one upper mirror within the housing proximate the open top, said at 


Claim 38 and Claim 39 have been cancelled. 

In claim 40
	Line 1 “processing” has been changed to “perception” and “claim 39” has been changed to “claim 37”



	Line 1 “processing” has been changed to “perception” and “claim 39” has been changed to “claim 37”

In claim 42
	Line 1 “processing” has been changed to “perception” and “claim 41” has been changed to “claim 37”

Claim 43 has been changed to read as follows:
 
43. The drop perception system as claimed in claim 37, further comprising an entry detector for detecting the one or more objects entering the open top of the housing. 

In Claim 44
	Line 1 “processing” has been changed to “perception”

In Claim 45
	Line 1 “processing” has been changed to “perception”






Claim 46 has been changed to read as follows:

46. The drop perception system as claimed in claim 37, wherein the drop perception system is mounted above a conveyor that diverts the object dropped through the drop perception system toward one of a plurality of routes responsive to the unique indicia. 

Claim 47 has been changed to read as follows:

47.  A system for processing one or more objects, comprising: a drop perception system that includes a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; at least one upper mirror within the housing proximate the open top, said at least one upper mirror for directing reflected illumination from the one or more objects toward the first perception unit as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing; at least one lower mirror within the housing proximate the open bottom, said at least one lower mirror for directing reflected illumination from the one or more objects toward the second perception unit as the one or more objects continue to fall through the interior of the housing, said second perception unit for capturing second perception data of the 


Claim 48 and Claim 49 have been cancelled.

In claim 50
	Line 1 “drop processing” has been deleted and “claim 49” has been changed to “claim 47”

In claim 51
	Line 1 “drop processing” has been deleted and “claim 49” has been changed to “claim 47”

In claim 52
	Line 1 “drop processing” has been deleted and “claim 51” has been changed to “claim 47”

Claim 53 has been changed to read as follows:

53. The system as claimed in claim 47, wherein the drop perception system further comprising an entry detector for detecting one or more objects entering the open top of the housing. 

Claim 54 has been changed to read as follows:

54. The system as claimed in claim 47, wherein the drop perception system further comprising a plurality of illumination sources. 

In claim 55
	Line 1 “drop processing” has been deleted.

In claim 56
	Line 1 “drop processing” has been deleted.

Claim 57 has been changed to read as follows:

57. A drop perception system, comprising: a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a 


Claim 58 and Claim 59 have been cancelled. 

In Claim 60
	Line 1 “processing” has been changed to “perception” and “claim 59” has been changed to “claim 57”


	Line 1 “processing” has been changed to “perception” and “claim 59” has been changed to “claim 57”

In Claim 62
	Line 1 “processing” has been changed to “perception” and “claim 61” has been changed to “claim 57”

Claim 63 has been changed to read as follows:

63. The drop perception system as claimed in claim 57, further comprising an entry detector for detecting the one or more objects entering the open top of the housing.

Claim 64 has been changed to read as follows:

64. The drop perception system as claimed in claim 57, further comprising a plurality of illumination sources.

In Claim 65
	Line 1 “processing” has been changed to “perception”





66. The perception system as claimed in claim 57, wherein the drop perception system is mounted above a conveyor that diverts the one or more objects dropped from the drop perception system toward one of a plurality of routes responsive to the unique indicia. 

Claim 67 has been changed to read as follows:

67. A drop perception system, comprising: a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top for detecting reflected illumination from the one or more objects as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing;

Claim 68 and Claim 69 have been cancelled.

In Claim 70
	Line 1 “processing” has been changed to “perception” and “claim 69” has been changed to “claim 67”

In Claim 71
	Line 1 “processing” has been changed to “perception” and “claim 69” has been changed to “claim 67”

In Claim 72
	Line 1 “processing” has been changed to “perception” and “claim 71” has been changed to “claim 67”






73. The drop perception system as claimed in claim 67, further comprising an entry detector for detecting the one or more objects entering the open top of the housing. 

Claim 74 has been changed to read as follows:

74. The drop perception system as claimed in claim 67, further comprising a plurality of illumination sources.

In Claim 75
	Line 1 “processing” has been changed to “perception”

Claim 76 has been changed to read as follows:

76. The drop perception system as claimed in claim 67, wherein the drop perception system is mounted above a conveyor that diverts the one or more objects toward one of a plurality of routes responsive to the unique indicia. 








REASONS FOR ALLOWANCE
The following is an examiner’s statement of reasons for allowance:

Claim 27 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A method of processing an object, said method comprising: dropping the object into a perception system through an open top of the perception system, the perception system including a housing having an interior defined between the open top and an open bottom, a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; directing reflected illumination from the object via at least one upper mirror within the housing proximate the open top toward  the first perception unit as the object falls through the interior of the housing; capturing first perception data of the object falling through the interior of the housing by the first perception unit; directing reflected illumination from the object via at least one lower mirror within the housing proximate the open bottom toward  the second perception unit as the object falls through the interior of the housing; capturing second perception data of the object falling through the interior of the housing by the second perception unit; and identifying unique indicia on the object responsive to any of the first perception data and the second perception data, 

Claim 37 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A drop perception system for processing one or more objects, said drop perception system comprising: a housing having an interior defined between an open top and an open bottom; a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; at least one upper mirror within the housing proximate the open top, said at least one upper mirror for directing reflected illumination from the one or more objects toward the first perception unit as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing; at least one lower mirror within the housing proximate the open bottom, said at least one lower mirror for directing reflected illumination from the one or more objects toward the second perception unit the one or more objects continue to fall through the interior of the housing, said second perception unit for capturing second perception data of the one or more objects falling through the interior of the housing; and identifying means for identifying whether more than one unique indicia is captured by any of the first perception data and the second perception data, thereby indicating that more than one object is falling through the interior of the housing, wherein the first perception unit and the second perception unit are any of a 

Claim 47 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A system for processing one or more objects, comprising: a drop perception system that includes a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top and a second perception unit mounted to the housing proximate the open bottom; at least one upper mirror within the housing proximate the open top, said at least one upper mirror for directing reflected illumination from the one or more objects toward the first perception unit as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing; at least one lower mirror within the housing proximate the open bottom, said at least one lower mirror for directing reflected illumination from the one or more objects toward the second perception unit as the one or more objects continue to fall through the interior of the housing, said second perception unit for capturing second perception data of the one or more objects falling through the interior of the housing; and identifying means for identifying whether more than one unique indicia is captured by any of the first perception data and the second perception data; and diverting means for routing any objects from the drop perception system responsive to whether more 


Claim 57 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A drop perception system, comprising: a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top; at least one upper mirror within the housing proximate the open top, said at least one upper mirror for directing reflected illumination from the one or more objects toward the first perception unit as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing; a second perception unit mounted to the housing proximate the open bottom for detecting reflected illumination from the one or more objects as the one or more objects falling through the interior of the housing, said second perception unit for capturing second perception data of the one or more objects falling through the interior of the housing; and identifying means for identifying whether more than one unique indicia is captured by any of the first perception data and the second perception data prior to the one or more objects exiting the housing through the 


Claim 67 is allowable over the prior art of record because the teachings of the references taken as a whole do not show or render obvious the combination set forth, including: (1) A drop perception system, comprising: a housing having an interior defined between an open top and an open bottom, wherein one or more objects are dropped into the housing through the open top and exit the housing through the open bottom; a first perception unit mounted to the housing proximate the open top for detecting reflected illumination from the one or more objects as the one or more objects fall through the interior of the housing, said first perception unit for capturing first perception data of the one or more objects falling through the interior of the housing;.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Conclusion


Any inquiry concerning this communication or earlier communications from the examiner should be directed to TERRELL HOWARD MATTHEWS whose telephone number is (571)272-5929. The examiner can normally be reached Monday thru Friday; 8:00 AM - 4:30 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael McCullough can be reached on (571)272-7805. The fax phone 
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/TERRELL H MATTHEWS/Primary Examiner, Art Unit 3653